DETAILED ACTION
This action is responsive to the following communication: The claims filed on 03/31/2022.  This action is made final.
Claims 1-20 are pending in the case.  Claims 1, 8 and 14 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 101
Applicant’s amendment overcome the previous rejection; therefore, the previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet (US 2017/0169520 A1; hereinafter as Cornet) in view of Lubart et al. (US 8391835 B1; hereinafter as Lubart) further in view of Allison (US 2014/0006343 A1; hereinafter as Allison).

As to claims 1 and 14, Cornet teaches:
A method and a system of time entry on a graphical user interface (GUI) of a computer system (see ¶ 0081), the method comprising: 
receiving via the GUI information related to an calendar event in a user’s calendar (see  ¶ 0181, 0185; events may be added, changed and/or deleted on the calendar 4400.  See Fig. 6 and ¶ 0200; Form 620 may summarize information associated with the event, such as start date and time 628 and end date and time 630. Form 620 may also allow the user to input additional information about the event. As shown, form 620 may provide a subject field 622 in which the user may enter a subject regarding the work performed during the event. Form 620 may also provide field 624 in which the user may provide a description of the work performed during the captured time. See ¶ 0089;GUIs or other user interfaces that allow the user to track his or her time on his or her computer and other electronic devices.  ¶ 0088; capture events and specific business activity matters.); 
determining, by an electronic controller, that the event in the user’s calendar has occurred (see ¶ 0096; interfaces 31, 33, 35, 37 track time from when the user opens or starts using one of the foregoing electronic devices, e.g., opening a received e-mail, opening a Word document and/or initiating and receiving a phone call. Time may be tracked until use of the electronic device ends, e.g., the e-mail is closed or sent, the Word document is closed or the user hangs up the phone. Furthermore, if the user has several items open on his or her computer, e.g., e-mail, Word document, etc., system 10 preferably tracks the time of which item is visible to the user); 
searching, by the electronic controller, a name in a list stored in a storage device of the computer system referred to in the event in the user’s calendar (see Fig. 6 and ¶ 0200; drop down box 626 allows the user to enter client designation; after information about a particular matter or client has been retained by back end 70, drop down box 626 may be prepopulated with potential choices for the user to select from. ¶ 0124; client information and information associated therewith may be established by a user when tracking time for a new matter and/or new client for the first time. As discussed in connection with FIGS. 6 and 23 later, when a user is finished with a particular item of work and wants to capture that time for processing by system 10, he or she may be presented with a drop down box for other electronic form at the end of the event, e.g., drop down box 626 in FIG. 6 or drop down boxes 2020, 2022, 2024, 2026, 2028 in FIG. 23. These drop down boxes may include various fields to identify the client); and 
generating, by the electronic controller, a subset of a plurality of candidates from the contact list which correspond to the name (see Fig. 6 and ¶ 0200; drop down box 626 may be prepopulated with potential choices for the user to select from);
enabling the user to identify one of the plurality of candidates from the subset as a client involved in the event in the user’s calendar (see Fig. 6 and ¶ 0200; drop down box 626 may be prepopulated with potential choices for the user to select from); and
arranging on the GUI a time entry interface to prompt a user to enter information related to a matter associated with the client (see ¶ 0159; user buttons and/or prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access). 
Cornet might not disclose the list as a contact list.  However, Lubart is relied upon for teaching the limitation: search, by the electronic controller, a name referred to in the event in a contact list stored in a storage device of the computer system (see Col. 9, lines 25-38; name from a contact list.  ); generating, by the electronic controller, a subset of a plurality of candidates from the contact list which correspond to the name (Fig. 9 and Col. 23, lines 45-67; Time entries are automatically constructed based on information extracted from an email {~event}. This entry is a result of a software parsing the email that was sent, extracting syntactic data from the email, and processing that data so as to construct the record entry; the billing reference information including client field/name 905 and matter field/name 910 is uniquely identified; the user/timekeeper can interact with “more” control 915 which preferably comprises a button object to call up a list of valid clients or matters if a different billing reference is to be used.  Col. 26, lines 15-37; the client and matter fields are preferably selection lists that are informed with choices by operation of the heuristics engine; operation of the heuristics engine might uniquely identify the client and matter fields/names without user intervention; alternatively, the selection lists can be dynamically constructed based on operation of the heuristics engine to provide the timekeeper with a set of billing reference prospects as well as a “more” selection in case the reduced set is a null set or otherwise fails to identify the correct matter).
Lubart while teaches the list of clients can be dynamically constructed/populated based on the information extracted from an event such as email.  Lubart does not explicitly disclose that the subset of the plurality of candidates {~the list of clients} having fewer names than the contact list.  Allison is relied upon for teaching these limitations.  	Specifically, Allison teaches the subset of the plurality of candidates having fewer names than the contact list (see ¶ 0038; a list of contacts can be narrowed/filtered using a search filter associated with a specific name; the narrowed list of contacts only show recent contacts with that name.  ¶ 0083-0085; the list of contacts may be filtered by default according to most recent communication such as the most recently communicated contact is the first item on the list of the recent contacts; other filtering criteria may be used for a default view).
Lubart teaches the dynamically populated client list based on the name referred in the email/event.  Allison teaches the contact list can be filtered/searched to only include contacts with the searched name such that the filtered list of contact having fewer names than the contact list.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of dynamically populating a list of clients having fewer contacts than the contact list as taught by Lubart and Allison such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  One would be motivated to make such a combination is to make it more convenient to capture or record time entry (Lubart: see  Col. 1, lines 23-29).

As to claims 2 and 15, the rejection of claim 1/14 is incorporated. Cornet, Lubart, and Allison further teach:
based on the name identified as the client, arranging on the GUI a matter interface to prompt the user to enter information related to the matter associated with the client (Cornet: see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter.  Lubart: Fig. 9 and Col. 23, lines 45-67; Time entries are automatically constructed based on information extracted from an email {~event}. This entry is a result of a software parsing the email that was sent, extracting syntactic data from the email, and processing that data so as to construct the record entry; the billing reference information including client field/name 905 and matter field/name 910 is uniquely identified; the user/timekeeper can interact with “more” control 915 which preferably comprises a button object to call up a list of valid clients or matters if a different billing reference is to be used.  Col. 26, lines 15-37; the client and matter fields are preferably selection lists that are informed with choices by operation of the heuristics engine; operation of the heuristics engine might uniquely identify the client and matter fields/names without user intervention; alternatively, the selection lists can be dynamically constructed based on operation of the heuristics engine to provide the timekeeper with a set of billing reference prospects as well as a “more” selection in case the reduced set is a null set or otherwise fails to identify the correct matter). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of dynamically populating a list of clients having fewer contacts than the contact list as taught by Lubart and Allison such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  One would be motivated to make such a combination is to make it more convenient to capture or record time entry (Lubart: see  Col. 1, lines 23-29).

As to claims 3 and 16, the rejection of claim 2/15 is incorporated. Cornet, Lubart, and Allison further teach:
wherein the matter is one of a plurality of matters, and further comprising arranging on the GUI the matter interface including the plurality of matters for selection of the matter by the user (Cornet: 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access). 

As to claims 4 and 17, the rejection of claim 1/14 is incorporated. Cornet, Lubart, and Allison further teach:
based on the name identified as the client, determining, via the electronic controller, the matter (Cornet: see Fig. 6 and ¶ 0128, 0200, the e-mail sender's name is conveyed from front end 30, at which time software 32 may recognize the person's name as associated with a particular matter or client and populates the matter drop-down box as. Lubart: Fig. 9 and Col. 23, lines 45-67; Time entries are automatically constructed based on information extracted from an email {~event}. This entry is a result of a software parsing the email that was sent, extracting syntactic data from the email, and processing that data so as to construct the record entry; the billing reference information including client field/name 905 and matter field/name 910 is uniquely identified; the user/timekeeper can interact with “more” control 915 which preferably comprises a button object to call up a list of valid clients or matters if a different billing reference is to be used.  Col. 26, lines 15-37; the client and matter fields are preferably selection lists that are informed with choices by operation of the heuristics engine; operation of the heuristics engine might uniquely identify the client and matter fields/names without user intervention; alternatively, the selection lists can be dynamically constructed based on operation of the heuristics engine to provide the timekeeper with a set of billing reference prospects as well as a “more” selection in case the reduced set is a null set or otherwise fails to identify the correct matter). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of dynamically populating a list of clients having fewer contacts than the contact list as taught by Lubart and Allison such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  One would be motivated to make such a combination is to make it more convenient to capture or record time entry (Lubart: see  Col. 1, lines 23-29).

As to claims 5 and 18, the rejection of claim 1/14 is incorporated. Cornet, Lubart, and Allison further teach:
arranging on the GUI a time card interface based on the matter (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100). 

As to claims 6 and 19, the rejection of claim 1/14 is incorporated. Cornet, Lubart, and Allison further teach:
generating, by the electronic controller, a time card interface based on the calendar event (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100).

As to claim 8, Cornet teaches:
A method of time entry on a graphical user interface (GUI) of a computer system (see ¶ 0081), the method comprising: 
receiving via the GUI information related to an event in a user’s calendar (see ¶ 0089;GUIs or other user interfaces that allow the user to track his or her time on his or her computer and other electronic devices.  ¶ 0088; capture events and specific business activity matters.  ¶ 0181, 0185; events may be added, changed and/or deleted on the calendar 4400.  See Fig. 6 and ¶ 0200; Form 620 may summarize information associated with the event, such as start date and time 628 and end date and time 630. Form 620 may also allow the user to input additional information about the event. As shown, form 620 may provide a subject field 622 in which the user may enter a subject regarding the work performed during the event. Form 620 may also provide field 624 in which the user may provide a description of the work performed during the captured time); 
determining, by an electronic controller, whether the event in the user’s calendar has occurred (see ¶ 0096; interfaces 31, 3335, 37 track time from when the user opens or starts using one of the foregoing electronic devices, e.g., opening a received e-mail, opening a Word document and/or initiating and receiving a phone call. Time may be tracked until use of the electronic device ends, e.g., the e-mail is closed or sent, the Word document is closed or the user hangs up the phone. Furthermore, if the user has several items open on his or her computer, e.g., e-mail, Word document, etc., system 10 preferably tracks the time of which item is visible to the user); 
searching, by the electronic controller, a name in a list stored in a storage device of the computer system referred to in the event in the user’s calendar (see Fig. 6 and ¶ 0200; drop down box 626 allows the user to enter client designation; after information about a particular matter or client has been retained by back end 70, drop down box 626 may be prepopulated with potential choices for the user to select from. ¶ 0124; client information and information associated therewith may be established by a user when tracking time for a new matter and/or new client for the first time. As discussed in connection with FIGS. 6 and 23 later, when a user is finished with a particular item of work and wants to capture that time for processing by system 10, he or she may be presented with a drop down box for other electronic form at the end of the event, e.g., drop down box 626 in FIG. 6 or drop down boxes 2020, 2022, 2024, 2026, 2028 in FIG. 23. These drop down boxes may include various fields to identify the client); and 
determining, by the electronic controller, that the event relates to one of a subset of a plurality of names (see Fig. 6 and ¶ 0200; drop down box 626 allows the user to enter client designation; after information about a particular matter or client has been retained by back end 70, drop down box 626 may be prepopulated with potential choices for the user to select from. ¶ 0124; client information and information associated therewith may be established by a user when tracking time for a new matter and/or new client for the first time. As discussed in connection with FIGS. 6 and 23 later, when a user is finished with a particular item of work and wants to capture that time for processing by system 10, he or she may be presented with a drop down box for other electronic form at the end of the event, e.g., drop down box 626 in FIG. 6 or drop down boxes 2020, 2022, 2024, 2026, 2028 in FIG. 23. These drop down boxes may include various fields to identify the client); and 
arranging on the GUI a names interface to prompt a user to select a name from the subset of the plurality of names (see ¶ 0127; when the user subsequently works on the same matter or client and seeks to capture time spent working for that matter or client, the appropriate matter, client and associated information may prepopulate the fields in the drop down boxes used to capture time.  Fig. 6 and ¶ 0200; A drop down box 626 may also allow the user to enter a matter or client designation 626);
based on the name selected, determine, via the electronic controller, a matter associated with the name selected (see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter;
arranging on the GUI a time entry interface to prompt a user to enter information related to the matter associated with the name selected (Cornet: see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter).
Cornet might not disclose the list as a contact list.  However, Lubart is relied upon for teaching the limitation: search, by the electronic controller, a name referred to in the event in a contact list stored in a storage device of the computer system (see Col. 9, lines 25-38; name from a contact list.  ); generating, by the electronic controller, a subset of a plurality of candidates from the contact list which correspond to the name (Fig. 9 and Col. 23, lines 45-67; Time entries are automatically constructed based on information extracted from an email {~event}. This entry is a result of a software parsing the email that was sent, extracting syntactic data from the email, and processing that data so as to construct the record entry; the billing reference information including client field/name 905 and matter field/name 910 is uniquely identified; the user/timekeeper can interact with “more” control 915 which preferably comprises a button object to call up a list of valid clients or matters if a different billing reference is to be used.  Col. 26, lines 15-37; the client and matter fields are preferably selection lists that are informed with choices by operation of the heuristics engine; operation of the heuristics engine might uniquely identify the client and matter fields/names without user intervention; alternatively, the selection lists can be dynamically constructed based on operation of the heuristics engine to provide the timekeeper with a set of billing reference prospects as well as a “more” selection in case the reduced set is a null set or otherwise fails to identify the correct matter).
Lubart while teaches the list of clients can be dynamically constructed/populated based on the information extracted from an event such as email.  Lubart does not explicitly disclose that the subset of the plurality of candidates {~the list of clients} having fewer names than the contact list.  Allison is relied upon for teaching these limitations.  	Specifically, Allison teaches the subset of the plurality of candidates having fewer names than the contact list (see ¶ 0038; a list of contacts can be narrowed/filtered using a search filter associated with a specific name; the narrowed list of contacts only show recent contacts with that name.  ¶ 0083-0085; the list of contacts may be filtered by default according to most recent communication such as the most recently communicated contact is the first item on the list of the recent contacts; other filtering criteria may be used for a default view).
Lubart teaches the dynamically populated client list based on the name referred in the email/event.  Allison teaches the contact list can be filtered/searched to only include contacts with the searched name such that the filtered list of contact having fewer names than the contact list.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of dynamically populating a list of clients having fewer contacts than the contact list as taught by Lubart and Allison such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  One would be motivated to make such a combination is to make it more convenient to capture or record time entry (Lubart: see  Col. 1, lines 23-29).

As to claim 9, the rejection of claim 8 is incorporated. Cornet, Lubart, and Allison further teach:
based on the name selected, arranging on the GUI a matter interface to prompt the user to enter information related to the matter (Cornet: see ¶ 0159; prompts that request information from the user regarding billable/non-billable matter conditions.  ¶ 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access.  ¶ 0298; the first time a user punches in a particular phone number, for example, he or she may be prompted to enter a matter number. But when the user makes or receives a call to or from that number in the future, system 10 automatically associated the time spent on that subsequent call with the previously-entered matter.  Lubart: Fig. 9 and Col. 23, lines 45-67; Time entries are automatically constructed based on information extracted from an email {~event}. This entry is a result of a software parsing the email that was sent, extracting syntactic data from the email, and processing that data so as to construct the record entry; the billing reference information including client field/name 905 and matter field/name 910 is uniquely identified; the user/timekeeper can interact with “more” control 915 which preferably comprises a button object to call up a list of valid clients or matters if a different billing reference is to be used.  Col. 26, lines 15-37; the client and matter fields are preferably selection lists that are informed with choices by operation of the heuristics engine; operation of the heuristics engine might uniquely identify the client and matter fields/names without user intervention; alternatively, the selection lists can be dynamically constructed based on operation of the heuristics engine to provide the timekeeper with a set of billing reference prospects as well as a “more” selection in case the reduced set is a null set or otherwise fails to identify the correct matter). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of dynamically populating a list of clients having fewer contacts than the contact list as taught by Lubart and Allison such that a list of clients can be dynamically filtered based on name mentioned in an event as claimed.  One would be motivated to make such a combination is to make it more convenient to capture or record time entry (Lubart: see  Col. 1, lines 23-29).

As to claim 10, the rejection of claim 9 is incorporated. Cornet, Lubart, and Allison further teach:
wherein the matter is one of a plurality of matters, and further comprising arranging on the GUI the matter interface including the plurality of matters for selection of the matter by the user (Cornet: 0243; matter identification may alphabetically list all the matters previously stored by system 10. Where matter identification 1112 is not yet stored by system 10, the user may be prompted to manually enter it so that it may be stored by system 10 for later access). 

As to claim 11, the rejection of claim 8 is incorporated. Cornet, Lubart, and Allison further teach:
arranging on the GUI a time card interface based on the matter (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100). 

As to claim 12, the rejection of claim 8 is incorporated. Cornet, Lubart, and Allison further teach:
generating, by the electronic controller, a time card interface based on the calendar event (Cornet: see Fig. 13 and ¶¶ 0240-0241; conversion interface 1100).

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet (US 2017/0169520 A1; hereinafter as Cornet) in view of Lubart et al. (US 8391835 B1; hereinafter as Lubart) further in view of Allison (US 2014/0006343 A1; hereinafter as Allison) and Buteau et al. (US 2018/0252567 A1; hereinafter as Buteau).

As to claims 7, 13 and 20, the rejection of claim 1/8/14 is incorporated. Cornet, Lubart, and Allison do not appear to teach: determining that the event has occurred using a GPS location, but Buteau is relied upon for teaching this limitation: (see ¶ 0046; the servicing of the customer by a vehicle can be determined based on fuel consumption. A service event can be identified such as from receipt of various signal input from various sensors that identify when the vehicle body is doing work, such as moving the forks or various arms, and/or other motion and/or events associated with the vehicle body. GPS coordinates can be used to identify where a particular service event occurred. In some instances, the GPS data can be correlated with a data set of expected GPS locations for specific events to occur, such as known customer locations, to determine whether or not the event is in an expected location such as on private property or some other location. If it occurs within a specific location, then the time of the event can be correlated). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of time entry disclosed in Cornet to include the specific feature of determining whether an event has occurred based on the GPS location as taught by Buteau as claimed.  One would be motivated to make such a combination is to make it more accurate to record time entry (Buteau: see ¶ 0046).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Molotsi et al. (US 2010/0100463 A1) – method and system for tracking time using a mobile computing device.  The method steps include providing a first event manager on the mobile computing device for managing a plurality of event records corresponding to a plurality of events, wherein each event record of the plurality of event records is synchronized via an exchange server to a corresponding event record managed by a second event manager on a client machine, generating a time tracking record comprising time entry information, wherein the time tracking record is generated based on input from a user of the mobile computing device, wherein the time tracking record is added to the plurality of event records as a surrogate event record, transmitting the surrogate event record via the exchange server to the second event manager, wherein the second event manager is operatively coupled to a client application on the client machine, extracting the time entry information from the surrogate event record using the client application for tracking time, and generating estimated time entry information automatically based on the event record, wherein the time entry information from the estimated time entry information is generated based on user review. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179